DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 36 and 44-45 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Tansley et al. (PG Pub. 20100204539).
Regarding Claim 36, Tansley discloses a system for providing hemodynamic support, the system comprising:
a blood pump (see blood pump 10),
a controller (see control unit 42), and
a counterpulsation device (CPD) (see drive unit 30) comprising:
a blood chamber (see blood passageway 26),
a drive chamber (see fluid chamber 22),
a membrane (see membrane 14) configured to separate the blood chamber from the drive chamber (see Fig. 6), and
a drive line (see fluid conduit 28) in pneumatic communication with the drive chamber (see Fig. 6),
wherein the controller is configured to:
receive a heartbeat signal indicative of the heartbeat of the subject (see electrocardiograph; par. 63);
control pressure supplied to the drive line to cause the CPD to alternately fill with blood and eject blood with a timing that is determined at least in part based on the heartbeat signal (see par. 63);
receive a drive line pressure signal indicative of the pressure in the driveline (see par. 51 and 63); and
adjust the pressure supplied to the drive line based at least in part on the driveline pressure signal, by performing at least one of: exposing the driveline to a negative pressure to fill the blood chamber as the heart of the subject is contracting and exposing the drive line to a positive pressure to empty the blood chamber as the heart is relaxing (see anti-phase; par. 63).
Regarding Claim 44, Tansley discloses wherein the controller is configured to adjust the pressure supplied to the drive line by adjusting one or more operating parameters of the blood pump (see par. 57).
Regarding Claim 45, Tansley discloses wherein the blood pump is in pneumatic communication with the CPD (see par. 58 and 60).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tansley et al. (PG Pub. 20100204539) in view of Robinson et al. (US Patent 5242384).
Regarding Claim 37, Tansley does not disclose the use of upper and lower limits of pressure in the drive line to determine pressure adjustments. Robinson discloses a similar blood pump (pump 124) that senses pressure in the drive line and uses pressure thresholds to initiate venting a pressure chamber or opening a valve (see col. 13, lines 1-26). It would have been obvious to one of ordinary skill in the art at the time of the invention to use pressure thresholds to influence the controller because Robinson teaches it prevents the pump from being exposed to high pressures and indicates to the controller when blood ejection is complete (see col. 13, lines 27-36).

Claims 46-49 and 53-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tansley et al. (PG Pub. 20100204539) in view of Benkowski et al. (US Patent 5947892).
Regarding Claim 46, see rejection of similarly worded Claims 36 and 45 above. Tansley does not disclose sewing rings for the grafting of the pump to the aorta (see par. 46). Benkowski discloses sewing rings for fastening a blood pump to the heart (see rings 460 and 462; col. 16, lines 48-61). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the sewing rings to attach the second graft to the first graft because Benkowski teaches this will firmly connect the pump to the heart and prevent the pump from being expelled when there are any heart contractions (see col. 16, lines 48-61).
Regarding Claim 47, Tansley discloses wherein a drive line sensor detects the pressure in the CPD drive line and generates the CPD drive line pressure signal indicative of the pressure in the CPD drive line, and wherein the CPD drive controller receives from the drive line sensor the CPD drive line pressure signal indicative of the pressure in the CPD drive line (see par. 51 and 63).
Regarding Claim 48, modified Tansley discloses wherein the first and second grafts are configured to connect the CPD to a blood vessel of the subject (see par. 26 and aorta 2; Fig. 1).
Regarding Claim 49, Tansley discloses adjusting the pressure supplied to the drive line comprises increasing the pressure supplied to the drive line, based at least in part on the drive line pressure signal, to eject blood from the CPD (see par. 63).
Regarding Claims 53-55, Tansley discloses wherein the heart beat signal comprises an EKG signal (see par. 58).

Allowable Subject Matter
Claims 38-43 and 50-52 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The opening or closing of valves to create a positive or negative pressure in the drive line and determining the full or empty condition of the CPD are not disclosed by the prior art. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/N.P/           Examiner, Art Unit 3792                                                                                                                                                                                             
/Amanda K Hulbert/           Primary Examiner, Art Unit 3792